Brunswick Corporation Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges(A) (in millions) Year Ended December 31, 2008 2007 2006 2005 2004 Earnings as Adjusted Earnings from continuing operations $ (788.1) $79.6 $263.2 $371.1 $263.8 Add: Income tax provision 155.9 13.0 46.5 114.8 109.5 Interest and other financial charges included in expense 54.2 52.3 60.5 53.2 45.3 Interest portion of rent expense 24.0 23.9 22.7 15.1 15.6 Dividends received from 50%-or-less-owned affiliates 5.4 11.6 6.8 12.3 13.1 Subtract: Earnings from 50%-or-less-owned affiliates (6.5) (21.3) (14.8) (18.1) (18.1) $ (555.1) $159.1 $384.9 $548.4 $429.2 Fixed Charges Interest and other financial charges $ 54.2 $52.3 $60.5 $53.2 $45.3 Interest portion of rent expense 24.0 23.9 22.7 15.1 15.6 Capitalized interest 1.2 2.3 2.8 1.4 1.2 $ 79.4 $78.5 $86.0 $69.7 $62.1 Ratio of earnings to fixed charges (7.0) x 2.0 x 4.5 x 7.9 x 6.9 (A) For computation of the ratio of earnings to fixed charges, earnings have been calculated by adding fixed charges to earnings from continuing operations before income taxes and dividends received from equity affiliates, then deducting the undistributed earnings of affiliates.Fixed charges consist of interest expense, estimated interest portion of rental expense and capitalized interest.
